—Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered February 6, 1992, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
We reject defendant’s claim that his negotiated 10- to 20-year prison sentence is unduly harsh or excessive. The sentence was within statutory guidelines and defendant received a substantial benefit by pleading as he did in satisfaction of an indictment charging him with two alternative counts of murder in the second degree. Accordingly, we see no reason to disturb the sentence imposed by County Court.
Weiss, P. J., Mercure, Cardona, White and Mahoney, JJ., concur. Ordered that the judgment is affirmed.